Citation Nr: 0029366	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-13 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


INTRODUCTION

The veteran served on active duty from December 1962 to 
October 1966.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO denied entitlement to an 
evaluation in excess of 50 percent for PTSD, and a TDIU.

The case has been forwarded to the board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record discloses that the veteran was 
furnished a diagnosis of PTSD referable to personal stressors 
in service, and on the basis of a post service stressor.  He 
has provided letters from competent medical professionals who 
have expressed the opinion that his PTSD has been totally 
disabling and has rendered him unable to work.  These 
competent medical professionals have attributed the disabling 
manifestations of PTSD to the post service reported personal 
stressor.

The veteran has been found to be totally disabled due to PTSD 
by the Social Security Administration, whose records have 
been associated with the claims file.  However, the Social 
Security Administration documentation has not differentiated 
as to whether the stressor accounting for PTSD which has 
rendered the veteran unemployable is due to the service or 
post service personal stressor.

The record shows that the veteran was afforded the benefit of 
a Social and Industrial Survey in February 1999.  He did not 
complete a VA special psychiatric examination in February 
1999, and failed to report for a rescheduled VA special 
psychiatric examination.

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See Public Law No: 106-398 
(to be codified at 38 U.S.C.A. § 5107(a); see also H.R. 4864, 
Veterans Assistance Act of 2000 (to be codified at 
38 U.S.C.A. § 5103(a).  The law currently in effect mandates 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits.  The Secretary shall 
provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, a reasonable possibility 
exists that a medical examination may substantiate 
entitlement to one or both claims at issue.  Accordingly, the 
Board is of the opinion that a contemporaneous comprehensive 
VA special psychiatric examination of the veteran to 
ascertain the nature and extent of severity of his PTSD, and 
whether it has rendered him unable to work would materially 
assist in the adjudication of his appeal.

Pursuant to VA's duty to assist the veteran in the 
development of facts pertaining to his claims under Public 
Law No: 106-398 (to be codified at 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a) (2000), a final decision is being 
deferred pending a remand of the case to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
his treatment of PTSD and opinions 
referable to his inability to work due to 
PTSD.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified, whose records 
have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  The RO should provide the veteran 
with an application for increased 
compensation on the basis of 
unemployability (VA-Form 21-8940) for 
completion, return, and association with 
the claims file.

3.  The RO should arrange for a VA 
special psychiatric examination for the 
purpose of ascertaining the current 
nature and extent of severity of PTSD, 
and its impact on the veteran's ability 
to obtain and retain substantially 
gainful employment.  In notifying the 
veteran of the scheduling of the 
examination, the RO should provide the 
veteran with the criteria under 38 C.F.R. 
§ 3.655 (2000), as to the consequences of 
failure without good cause shown to 
report for a scheduled VA examination, 
and a copy of such notification to the 
veteran should be associated with the 
claims file.

The claims file, the criteria for rating 
mental disorders, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  Any 
necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's service-connected PTSD.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from service-connected PTSD.  


The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of service-connected PTSD 
related to inservice stressor is changed 
following examination, the examiner 
should state whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  

The examiner must differentiate between 
the symptomatology related to the 
service-connected inservice stressor upon 
which service connection for PTSD is 
predicated, and the nonservice post-
service diagnosed PTSD pertaining to a 
post service stressor.  The examiner must 
be requested to express an opinion as to 
the impact of the service-connected PTSD 
on the veteran's ability to obtain and 
retain substantially gainful employment.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an evaluation in excess of 50 percent for 
PTSD, and a TDIU.  The RO should also 
document its consideration of the 
criteria under 38 C.F.R. § 3.321(b)(1), 
4.16(b) (2000).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the Board 
reminds the veteran that failure without good cause to report 
for a scheduled VA examination may result in the denial of 
his claims, 38 C.F.R. § 3.655.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


